Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
 Claims 1-25 are canceled.  Claims 26-45 are pending.

Response to Applicant Remarks
 With regard to the rejections under 35 USC 101, Applicant has amended independent claims 26, 32, and 42 to recite, “...decrypting the digital content to access the one or more portions…”  Applying analysis of the claims under the most recent guidelines, the recitation of “…decrypting the digital content…enabling the...device to consume the decrypted digital content...,” and the similar language recited by claims 26, 32 and 42, integrate the claimed methods and system into practical applications of the abstract idea.  The rejections under 35 USC 101 are therefore overcome.
With regard to prior rejections under 35 USC 112(a) and 35 USC 112(b), claim amendments have overcome prior rejections.
With regard to the prior rejections under 35 USC 103, Applicant remarks, 
“…Claim 26 as amended recites, inter alia:  sending, by a first content-consuming device, a request to join a domain, the domain including devices of a particular make and model, the request indicating the first content-consuming device is the particular make and model; 
joining the domain based on one or more policies relating to the first content- consuming device, the     one or more policies specifying system requirements for the first content-consuming device, the system requirements specifying the particular make and model; 
based at least on the first content-consuming device being a member of the domain, receiving a package including digital content and a preview license associated with the digital content ...
Applicant submits that none of the cited references, whether viewed alone or in combination, discloses or suggests at least the above-emphasized features of claim 26 as amended. As such, claim 26 as amended is allowable over the cited references…” (Pages 9-10 of Remarks). 

Applicant’s arguments are found persuasive and the prior art rejections are withdrawn in view of claim amendments.

 Allowable Subject Matter
  After entry of Examiner’s Amendment, below, claims 26-45 are allowed.


 Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  Authorization for this examiner’s amendment was given in an interview with Attorney David D. Harrell, Reg. No. 71,855, on 9/29/2021.
The application has been amended as follows, to correct minor typographical errors in claims 41 and 42: 

1-25. (Canceled)
26. (Previously Presented) A system comprising: 
 one or more processors and 
memory storing instructions that when executed by the one or more processors perform a method comprising: sending, by a first content-consuming device, a request to join a domain, the domain including devices of a particular make and model, the request indicating the first content-consuming device is the particular make and model; 
joining the domain based on one or more policies relating to the first content- consuming device, the one or more policies specifying system requirements for the first content-consuming device, the system requirements specifying the particular make and model;       
based at least on the first content-consuming device being a member of the domain, receiving a package including digital content and a preview license associated with the digital content, wherein the preview license:
is bound to the domain; 
identifies the domain; 

enables each member device of the domain to consume the one or more portions; 
decrypting the digital content to access the one or more portions; and 
consuming the one or more portions in accordance with the preview license.
27. (Previously Presented) The system of claim 26, the method further comprising receiving, after the consuming of the one or more portions, an offer to purchase additional rights associated with the digital content, such that the first content-consuming device is allowed to consume one or more additional portions of the digital content.
28. (Previously Presented) The system of claim 26, the method further comprising distributing the digital content and the preview license to a second content-consuming device of the domain, the preview license enabling the second content-consuming device to consume the one or more portions according to the preview license being bound to the domain without the second content-consuming device acquiring an additional license.
29. (Previously Presented) The system of claim 26, the method further comprising: 
accessing a content key contained in the preview license by decrypting the content key with a domain private key that is specific to the domain sending the preview license; 

consuming the one or more portions of the digital content for a limited amount of time or for a limited number of plays.
30. (Previously Presented) The method of claim 26, wherein each member device of the domain is a portable media player of the particular make and model.
31. (Previously Presented) The method of claim 26, wherein domain membership is limited by a maximum number of member devices. 
32. (Previously Presented) A method comprising: 
sending, by a first content-consuming device, a request to join a domain, the domain including devices of a particular make and model, the request indicating the first content- consuming device is the particular make and model; 
joining the domain based on one or more policies relating to the first content-consuming device, the one or more policies specifying system requirements for the first content-consuming device, the system requirements specifying the particular make and model;   
receiving, by the first content-consuming device, digital content and a preview license associated with the digital content based at least on the first content-consuming device being a member of the domain, wherein the preview license: 
is bound to the domain; 

controls access to one or more portions of the digital content, the one or more portions defining less than all of the digital content; and 
enables each member device of the domain to consume the one or more portions; decrypting the digital content to access the one or more portions; and 
consuming the one or more portions in accordance with the preview license. 
33. (Previously Presented) The method of claim 32, further comprising receiving, after the consuming of the one or more portions, an offer to purchase additional rights associated with the digital content, such that the first content-consuming device is allowed to consume one or more additional portions of the digital content.
34. (Previously Presented) The method of claim 32, further comprising distributing the digital content and the preview license to a second content-consuming device of the domain, the preview license enabling the second content-consuming device to consume the one or more portions according to the preview license being bound to the domain without the second content-consuming device acquiring an additional license.
35. (Previously Presented) The method of claim 32, further comprising:
accessing a content key contained in the preview license by decrypting the content key with a domain private key that is specific to the domain sending the preview license;

consuming the one or more portions of the digital content for a limited amount of time or for a limited number of plays.
36. (Previously Presented) The method of claim 32, wherein each member devices of the domain is a portable media player of the particular make and model.
37. (Previously Presented) The method of claim 32, wherein domain membership is limited by a maximum number of member devices.
38. (Previously Presented) The method of claim 32, wherein receiving the preview license comprises:
receiving a key identifier along with the digital content, the key identifier identifying the preview license.
39. (Previously Presented) The method of claim 38, further comprising:
using the key identifier to check a license server to determine whether the first content-consuming device comprises the preview license matching the key identifier; and
when the first content-consuming device does not comprise the preview license, retrieving the preview license from the license server.

41. (Currently Amended) The method of claim [[41]]40, wherein the domain certificate further comprises a revision identifier, the revision identifier identifying a current key pair for the domain.
42. (Currently Amended) A method comprising:
establishing a first domain having for a particular make and model of device;  
obtaining a first preview license including a policy that governs rights and restrictions applicable to digital content, the preview license controlling consumption of the digital content by the devices included in the first domain;    
sending, to a first member device of the first domain, a package having the digital content and the first preview license, the first member device having the make and model;
providing, by the first member device, the package to a second member device of the first domain;
decrypting the digital content to access decrypted digital content; and

43. (Previously Presented) The method of claim 42, wherein the first member device and the second member device are portable media players of the particular make and model.
44. (Previously Presented) The method of claim 42, further comprising:
providing, by the second member device, the package to a third member device of the first domain; and
enabling the third member device to consume the digital content according to the first preview license.
45. (Previously Presented) The method of claim 42, wherein the first member device is a member of a second domain and comprises a second preview license, the second preview license being bound to the second domain and controlling consumption of the second digital content by the first member device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 26 and 32, the closest prior art of record, Messerges (US Publication 2004/0103312), discloses sending, by a first content-consuming device, a request to join a domain, ([9], “the device being added to the domain contacts a key issuer to complete its the domain including devices of a particular make and model, the request indicating the first content-consuming device is the particular make and model ([14], where the domain is recited as including devices of a particular make and model, but is not recited as exclusively comprising devices of a particular make and model.  However, claim amendments recite, “joining the domain based on one or more policies relating to the first content-consuming device, the one or more policies specifying system requirements for the first content-consuming device, the system requirements specifying the particular make and model…” 
Messerges takes into account the make and model of devices in the domain, but does not restrict the domain to devices of that particular make and model.  Messerges therefore does not specifically disclose “joining the domain based on one or more policies relating to the first content-consuming device, the one or more policies specifying system requirements for the first content-consuming device, the system requirements specifying the particular make and model…” 
Closest NPL of record, OMA (“DRM Specification, 16 July 2004, attached as PDF file, downloaded from http://www.openmobilealliance.org/release/DRM/V2_0-20040715-C/OMA-DRM-DRM-V2_0-20040716-C.pdf )  more specifically discloses the request comprising particular make and model of the consuming device (page 34, yellow box; p. 33 lines 1-3; p. 35, 4th 
However, neither Messerges nor OMA disclose joining the domain based on a policy specifying requirements specifying the particular make and model, as recited by claim 26 and claim 32 amendments.
With regard to independent claim 42, Messerges discloses a device being added to a domain, the domain including devices of a particular make and model, as discussed above, but does not specifically disclose establishing a first domain having one or more policies specifying system requirements for a particular make and model of device, as recited by claim amendments.   Moreover, as discussed above, the NPL reference, OMA, discloses more specifically a device domain join request where the consuming device comprises a particular make and model, but does not specifically disclose establishing a domain having policies specifying system requirements for a particular make and model of device, as recited by claim 42.
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
 /JAMES D NIGH/ Senior Examiner, Art Unit 3685